Citation Nr: 0122770	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  98-18 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased evaluation for an 
arteriovenous aneurysm of the right leg, currently rated as 
30 percent disabling. 

2.  Entitlement to an increased evaluation for the residuals 
of a shell fragment wound to the right leg and knee with 
injury to Muscle Group (MG) XI, currently rated as 20 percent 
disabling.

3.  Entitlement to an increased evaluation for the residuals 
of a shell fragment wound to the left leg with injury to MG 
XI, currently rated as 10 percent disabling.

4.  Entitlement to an increased evaluation for the residuals 
of a shell fragment wound to the right thigh with injury to 
MG XIII, currently rated as 10 percent disabling.




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran had recognized guerrilla service from October 
1943 to June 1945 and regular Philippine Army service in June 
and July 1945.  

This appeal arose to the Board of Veterans' Appeals (Board) 
from an April 1998 rating decision by the RO at Manila in the 
Philippines.  That decision denied the veteran's claims of 
entitlement to ratings in excess of his current evaluations 
for each of the disorders listed above.	

While the veteran requested a hearing on his October 1998 VA 
Form 9, the Board is aware that he withdrew that request in a 
January 1999 letter. 

During the course of his appeal, the veteran has raised the 
issues of entitlement to special monthly compensation based 
on need of aid and attendance or housebound benefits, and 
entitlement to individual unemployability.  These issues were 
decided by the RO in a June 2000 decision, which veteran has 
not appealed. 
 

FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been obtained by the RO.

2.  The veteran's service-connected disorders have been 
continuously rated at their present levels for more than 20 
years.

3.  The file contains no medical evidence of a current 
arteriovenous aneurysm in the right leg and no evidence that 
the veteran's history of arteriovenous aneurysm of the right 
leg is manifested by cardiac involvement, stasis dermatitis, 
ulceration, cellulitis, or more than definite vascular 
symptoms.
 
4.  The residuals of a shell fragment wound to the right leg 
and knee with injury to Muscle Group (MG) XI are manifested 
by no more than moderately severe disability to MG XI.

5.  The residuals of a shell fragment wound to the left leg 
with injury to MG XI are manifested by no more than moderate 
disability to MG XI.

6.  The residuals of a shell fragment wound to the right 
thigh with injury to MG XIII are manifested by no more than 
moderate disability to MG XIII.


CONCLUSIONS OF LAW

1.  The disability ratings for each of the veteran's service-
connected disorders have been in effect for more than 20 
years and will not be reduced without a showing of fraud.  
38 U.S.C.A. § 110 (West 1991); 38 C.F.R. § 3.951 (2000).  

2.  The schedular criteria for an evaluation of in excess of 
30 percent for the veteran's arteriovenous aneurysm of the 
right leg have not been met.  Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West Supp. 2001); 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.104, Diagnostic Code 7113 (2000) (effective 
from January 12, 1998); 38 C.F.R. § 4.104, Diagnostic Code 
7113 (1997) (in effect prior to January 12, 1998).  

3.  The criteria for a disability rating greater than 20 for 
the residuals of a shell fragment wound to the right leg and 
knee with injury to MG XI have not been met. Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West Supp. 2001); 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 4.21, 4.55, 4.56, 
4.73, Diagnostic Code 5311 (2000).  

4.  The criteria for a disability rating greater than 10 for 
the residuals of a shell fragment wound to the left leg with 
injury to MG XI have not been met.  Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West Supp. 2001); 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 4.21, 4.55, 4.56, 
4.73, Diagnostic Code 5311 (2000). 

5.  The criteria for a disability rating greater than 10 for 
shrapnel wound to the left thigh with retained foreign body, 
Muscle Group XIII, have not been met.  Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West Supp. 2001); 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 4.21, 4.55, 4.56, 
4.73, Diagnostic Code 5313 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that recent legislation reiterates 
and clarifies VA's well-known duty to assist claimants in the 
development of their claims for VA benefits.   This duty to 
assist requires VA to make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate his 
or her claim for VA benefits.  This includes assistance in 
obtaining the claimant's service and VA medical records, 
records held by any Federal department or agency, if 
adequately identified by the claimant, and any other relevant 
records identified by the claimant.  VA's duty to assist a 
claimant in developing his or her claim for VA benefits also 
requires, in the case of claims for disability compensation, 
that a medical examination be provided, or a medical opinion 
be sought, when such an examination or opinion is necessary 
to make a decision on the claim. Additionally, there is a 
duty to notify the veteran as to the evidence required to 
substantiate his or her claim.  Notwithstanding all of the 
above, every claimant has the responsibility to present and 
support his or her claim for VA benefits, but the Secretary 
shall give the benefit of the doubt to the claimant whenever 
there is an approximate balance of positive and negative 
evidence regarding any issue that is material to the 
determination of the matter in question. See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)).  The new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  In addition, VA recently promulgated new 
regulations implementing these statutory changes.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).

At the outset, the Board finds that all evidence necessary 
for an equitable disposition of the matters on appeal 
addressed in this decision have been obtained and developed 
by the agency of original jurisdiction, and that all 
reasonable efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claims for increased 
ratings have been made.  In this regard, it is noted that the 
veteran has been afforded VA medical examinations, as well as 
the opportunity to present oral testimony before the Board, 
and that he has not made VA aware of any additional evidence 
that may be pertinent to his claims and is not yet of record.

Furthermore, the Board notes that the veteran was put on 
notice as to the evidence required to both evaluate and 
increase his claims in the August 1998 statement of the case 
(SOC) and the June 1999 supplemental statement of the case 
(SSOC), as he was provided with the applicable schedular 
criteria and informed of the reasons and bases for the RO's 
determinations.  There is no indication that the Board's 
present review of the claim will result in any prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  In sum, all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.


I.  Factual Background

The available service medical records show that in May 1945 
the veteran sustained multiple penetrating shell fragment 
wounds to the lateral aspect of the upper third of the right 
leg, the medial posterior surface of the right leg, and the 
posterior portion of the lower third of the left leg.  
Initially, the wounds were debrided and treated with sulfa 
crystals and bandaged.  The file does not contain any other 
medical records describing the nature and severity of the 
veteran's shell fragment wounds. 

Physical findings on VA examination in June 1949 included: a 
shrapnel wound scar, penetrating entrance in the upper third 
of the right leg, lateral aspect, measuring 3 by 2 
centimeters in diameter, which was non-painful, adherent and 
slightly depressed; a shrapnel wound scar, penetrating the 
lower half, posterior aspect right leg, measuring 2 by 2 
centimeters in diameter, non-painful and slightly adherent; 
muscle injury to MG XI (right), manifested by pain and 
weakness and difficulty of walking for a reasonable distance; 
nerve injury manifested by hypoesthesia of the right leg and 
foot; a shrapnel wound scar, penetrating entrance in the 
lower half, left leg, posterior aspect measuring 2 by 1.5 
centimeters in diameter, which was non-painful and slightly 
adherent; muscle injury to MG XI (left) manifested by pain, 
weakness and mild atrophy of the left leg; and nerve injury 
manifested by hypoesthesia of the left leg and foot.  X-rays 
revealed a densely radio opaque foreign body measuring 7 by 
10 millimeters in the soft tissues of the upper third of the 
right leg, a densely radio opaque body measuring 3 by 4 
millimeters in the soft tissues of the mid-portion of the 
left leg, and no evidence of bone pathology in either leg.  
The diagnosis included: residuals, shrapnel wound, right and 
left legs; cicatrices non-painful, adherent and slightly 
depressed; injury to MG XI with pain, weakness of right and 
left lower extremities and also mild atrophy of the left 
lower extremity; and radio opaque foreign bodies found in 
soft tissues of the right an left legs, paralysis, partial, 
with hypoesthesia of both legs and feet.  X-rays revealed no 
evidence of bone pathology in either leg. 

In a June 1949 decision, the RO granted service connection 
for the residuals of a shell fragment wound to the right leg, 
with injury to MG XI and nerve involvement, and service 
connection for the residuals of a shell fragment wound to the 
left leg with injury to MG XI and sensory nerve involvement.  

VA records show that the veteran was treated in July and 
August 1956 during which time he had metallic foreign bodies 
removed from his right thigh, knee, and leg.  In the course 
of his treatment the veteran was diagnosed with arteriovenous 
fistula of the right leg and surgical repair was 
contemplated. 		

In a March 1957 decision, the RO granted service connection 
for arteriovenous aneurysm of the right leg.   By rating 
action of February 1968, the RO granted service connection 
for the residuals of a shell fragment wound to the right 
thigh, effective from September 1967.
		
The veteran's service-connected disorders have been 
continuously rated at their present levels for more than 20 
years.

In a December 1988 record, the veteran's private physician 
indicated that the veteran has traumatic A-V (arteriovenous) 
aneurysm with secondary congestive heart failure.  An April 
1989 VA examination did not reveal any cardiac problems.  

The report of a September 1994 VA chest X-ray indicated that 
the veteran's heart was not enlarged.  The conclusion on a 
September 1994 VA electrocardiogram (EKG) was normal EKG.

In August 1997, the veteran submitted a statement asserting 
that his service-connected disorders had grown more severe 
and therefore warranted higher ratings.  Specifically, he 
asserted that his residuals of shell fragment wounds to the 
lower extremities had grown worse, and that he now had 
cardiac complications, including right side heart failure, 
related to his service-connected arteriovenous aneurysm of 
the right leg.  

In a September 1997 statement, a private physician indicated 
that he examined the veteran following complaints pertaining 
to the lower extremities and the chest.  Symptoms reportedly 
included chest pain, a feeling of heaviness, recurrent cough, 
and breathing difficulty, all chronic in duration.  A chest 
X-ray reportedly showed emphysematous lung fields 
bilaterally.  The heart shadow showed a vertical heart with 
absence of the cardiac "waistline."  Clusters of fibra-
calcific densities about the upper lobes of both lungs were 
reported.  An EKG reportedly showed P-mitral with low T-waves 
at the left cardiac leads while on normal sinus rhythm.  It 
was noted that the veteran's efforts at tolerance were short 
and that he easily felt out of breath (dyspneic) after less 
than a hundred steps in flat terrain.  The examiner reported 
that the lesions on the veteran's lower extremities were 
causing more weakness and aching which limited his mobility 
and agility.  The muscles of both lower extremities were 
atrophied from inconsistent use, which was aggravated by the 
arteriovenous aneurysm at the right leg, which was swollen 
and pulsating.  The physician concluded that the veteran's 
shrapnel injuries weakened and limited the function of his 
limbs, and that his chronic smoking so affected the lungs 
thereby adversely affecting and compromising oxygenation to 
the brain, peripheral areas such as the lower limbs, the 
heart, etc.  

The report of an October 1997 VA examination of the muscles 
noted that the veteran had complaints of pain while walking 
that radiated from the hips to the feet.  Specific findings 
with regard to the residuals of gunshot wounds to both legs 
included normal strength and non-tender scar formation 
without adhesions.  Additional findings were negative with 
regard to tissue loss, tendon damage, evidence of pain, 
evidence of muscle hernia, or damage to bones, joints and 
nerves.  The diagnosis included shell fragment wound to the 
right leg/knee with injury to MG XI, shell fragment wound to 
the right thigh with injury to MG XIII, and shell fragment 
wound to the left leg with injury to MG XI.  

VA examination of the joints in October 1997 revealed range 
of motion of the hips from 0 to 125 degrees flexion and from 
0 to 45 degrees abduction.   Range of motion of the knees was 
reported from 0 to 140 degrees.  The ankles were found to 
have range of motion from 45 degrees on flexion to 10 degrees 
on dorsiflexion.  The diagnosis included osteoarthritis, both 
tibia and fibula and right femur with metallic foreign bodies 
seen in the soft tissue of the left lower leg and the 
posterior thigh group of the right femur.

On the October 1997 VA examination of the arteries and veins, 
the physician reported subjective complaints of pain in the 
lower extremities.  Objective findings included small 
varicosities on the right posterior thigh and popliteal area.  
The examiner noted no swelling, no varicosities on the left 
leg, no abnormal pulsatile masses, no sacculations, and no 
ulcerations or discoloration of the lower extremities.  
Additional specific findings included normal pulsation, no 
dermatosis, warm skin temperature, negative paresthesias and 
negative cardiac involvement.  The diagnoses included: deep 
venous insufficiency, right common femoral, superficial 
femoral, and popliteal veins; superficial venous 
insufficiency, right greater saphenous vein; atherosclerotic 
arterial occlusive disease, femorals, iliac, post-tibial and 
dorsalis pedis; moderate to severe distal ischemia, right; 
and mild distal ischemia left.  The file includes the report 
of lab results from October 1997 peripheral arterial studies 
and a venous duplex scan performed for the VA. 

On a January 1999 VA examination of the peripheral nerves, 
the examining physician found no evidence of peripheral 
neuropathy.

On January 1999 examination of the feet, it was noted that 
the veteran had pain in both legs that he treated with hot 
compresses applied to his feet and legs.  The veteran 
reported using a cane during flare-ups.  Physical examination 
of the feet revealed no abnormalities, no edema, and no 
instability.  The veteran reportedly walked slowly and had 
pain when flexing his knees from 120 to 140 degrees.  The 
examiner noted mild varicose veins in both legs, no pulsatile 
mass on sacculation, and no ulceration or discoloration.  X-
rays of the tibia and fibula from October 1997 revealed 
osteoarthritis, unchanged since September 1994, and metallic 
foreign bodies in the soft tissue of the left lower leg and 
in the posterior thigh group XIII of the right femur with 
osteoarthritis.  The diagnosis included: osteoarthritis, both 
tibia and fibula; residual of shell fragment wounds, right 
and left legs, with injury to MG XI, bilaterally and metallic 
foreign bodies in the left leg; and residual of shell 
fragment wound to the right thigh with injury to MG XIII with 
metallic foreign bodes in the right femur with 
osteoarthritis.

The report of a January 1999 VA examination of the muscles 
indicated that the veteran had complaints of pain in both 
legs with increased pain when walking or standing for long 
periods of time and on cold days.  The pain was reportedly 
relieved by hot compresses.  It was noted that the service-
connected residuals of shell fragment wounds included 
injuries to muscle groups XI and XIII.  Objective findings of 
shell fragment wound residuals included: a non-tender, non-
adherent, healed scar on the posterior aspect of the lower 
third of the right thigh measuring 11/2 by 2 centimeters in 
diameter; non-tender, non-adherent, healed scar on the 
lateral aspect of the right knee; non tender, non depressed 
healed scar on the medial aspect of the upper third of the 
right leg due to surgical removal of foreign bodies; healed 
scar on the postero lateral aspect of the middle third of the 
right leg as a residual of a shell fragment wound with injury 
to MG XI; and a non tender, non depressed, healed scar on the 
middle third of the left leg as a residual of a shell 
fragment wound, with injury to MG XI.  The examining 
physician noted tissue loss in MG XIII without adhesions, 
tendon damage, or herniation.  Muscle strength was noted to 
be fair in the left lower extremity and the right lower leg.  
It was reported that the injured muscle groups could move 
joints independently through useful range of motion, but with 
limitation due to pain.  The diagnosis included: healed scars 
on the right leg as residuals of shell fragment wounds with 
injury to MG XI: healed scars on the left leg as residual of 
shell fragment wounds with injury to MG XI; healed scar on 
the right thigh with injury to MG XIII; and healed scar on 
the right knee as a residual of a shell fragment wound.        

On a January 1999 VA examination of the arteries and veins, 
symptoms reportedly  included pain in both legs, grade I 
pedal edema when standing or sitting for long periods, and 
leg cramps on long walking and standing.  There was no 
ulceration or discoloration.  The varicose veins and edema 
were noted to disappear when the legs are raised.  The 
veteran's condition reportedly prevented him from walking and 
standing for long periods and caused difficulty walking 
during flare-ups.  The diagnosis included deep venous 
insufficiency of the right common femoral, the superficial 
femoral, and the popliteal veins; superficial venous 
insufficiency in the right greater saphenous vein; 
arteriosclerotic arterial occlusive disease of the femoral, 
iliac post tibial, and dorsalis pedis; moderate to severe 
distal ischemia on the right; and mild distal ischemia on the 
left.  

On a February 1999 VA examination of the joints, it was noted 
that the veteran's subjective complaints included chest 
pains, shortness of breath, dizziness, and joint pains, 
particularly in both legs, knees and hips.  There was no 
locking or instability, no inflammatory arthritis, and no 
prior episodes of dislocation or recurrent subluxation.  The 
pain reportedly increased with walking and standing for long 
periods and was relieved by hot compress.  The examiner noted 
that the veteran had a hard time walking during flare-ups, 
and that the condition limited his walking, climbing and long 
standing. On physical examination, it was reported that the 
veteran had pain on both hips and knees, more on the right 
than the left.  The veteran had pain when he flexed his right 
hip from 110 to 120 degrees.  He cannot endure long standing 
and walking during flare-ups.  There is no edema or 
instability and no ankylosis.  Range of motion testing of the 
hips showed: flexion from 0 to 110 degrees on the right and 
from 0 to 120 degrees on the left; extension from 0-20 
degrees on the right and from 0-25 degrees on the left; 
adduction from 0-20 degrees on the right and from 0-25 
degrees on the left; abduction from 0-35 degrees on the right 
and from 0-40 degrees on the left; external rotation from 0-
50 degrees on the right and from 0-60 degrees on the left.  
Range of motion testing of the knees revealed flexion from 0-
120 degrees on the right and from 0-140 degrees on the left 
Extension was full bilaterally.  The diagnosis included: 
residual of shell fragment wound right leg/knee and left leg 
with injury to MG XI, bilaterally; residual of shell fragment 
wound right thigh with injury to MG XIII; deep venous 
insufficiency right common femoral, superficial femoral, and 
popliteal veins, superficial venous insufficiency right 
greater saphenous veins.  

The report of an April 1999 private aorta-iliac and bilateral 
femoral arteriogram noted that the veteran had a tortuous and 
dilated distal abdominal aorta and no evidence of 
arteriovenous fistula or aneurysm demonstrated on either 
extremity.  With regard to the right lower extremity, 
findings included: dilated and tortuous external iliac 
artery; complete obstruction, origin of the superficial 
femoral artery with distal reconstitution at the junction of 
the anterior tibial artery and tibia-peroneal trunk; patent 
anterior tibial and peroneal arteries visualized; and 
complete obstruction, proximal posterior tibial artery with 
no distal reconstitution.  Findings regarding the left lower 
extremity included: 75 percent stenosis, proximal common 
iliac artery; complete obstruction, proximal anterior tibial 
artery with no distal reconstitution; patent peroneal artery; 
patent but diminutive proximal half of the posterior tibial 
artery with beaded appearance of its middle 3rd segment.  The 
impression was bilateral peripheral vascular occlusive 
disease of the lower extremities.  

In an April 1999 memorandum, a VA physician reviewed the 
veteran's claims file and indicated that the veteran had a 
history of arteriovenous fistula/aneurysm of the right leg as 
stated in his femoral arteriography done at VMMC in 1977.  
That physician noted that the present femoral arteriography 
done last April 1999 showed no evidence of arteriovenous 
fistula or aneurysm on either extremity, but showed bilateral 
peripheral vascular occlusive disease of the lower 
extremities.  The physician opined that the deep venous 
insufficiency seen on the veteran's last venous scan in 
October 1997 results when the normal circulatory dynamics are 
upset and the capillary pressure rises thus causing failure 
of return of venous blood as seen when valvular incompetence 
of the deep or communicating veins is present.  Additionally, 
that physician reported that the atherosclerotic arterial 
occlusive disease seen on peripheral arterial studies done in 
October 1997 and the present findings of the femoral 
arteriography are due to the atherosclerotic process rather 
than due to his arteriovenous fistula in the right leg.  The 
physician's conclusion was that the above noted entities are 
not related to the veteran's service-connected arteriovenous 
fistula of the right leg.  Additionally, the examiner noted 
that the veteran's heart condition could not be attributed to 
the aneurysm since this is not seen on his present femoral 
arteriography.  Furthermore, no heart disease was detected on 
the veteran's previous VA EKG and chest X-ray.   


II.  Law and Analysis

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history. 38 
C.F.R. §§ 4.1, 4.2.  See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has 
thoroughly reviewed all medical evidence of record, the Board 
will focus primarily on the most recent medical findings 
regarding the current level of the veteran's service-
connected disability.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Consideration may not be given 
to factors wholly outside the rating criteria provided by 
regulation.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  Reasonable doubt exists when there is an 
approximate balance of the positive and the negative evidence 
that does not satisfactorily prove or disprove the claim.  It 
is a substantial doubt and one within the range of 
probability, as distinguished from pure speculation or remote 
possibility.  The reasonable doubt doctrine is also 
applicable even in the absence of official records, 
particularly if the basic incident allegedly arose under 
combat, or similarly strenuous conditions, and is consistent 
with the probable results of such known hardships.  See 38 
C.F.R. § 3.102; 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.102).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The United States 
Court of Appeals for Veterans Claims (known previously as the 
United States Court of Veterans Appeals, prior to March 1, 
1999) (hereinafter Court) has held that the RO must analyze 
the evidence of pain, weakened movement, excess fatigability, 
or incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board notes that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.  However, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

As noted above, the ratings at issue in this appeal have all 
been in effect for more than 20 years.  A disability which 
has been continuously rated at or above any evaluation for 20 
years or more will not be reduced without a showing of fraud.  
38 C.F.R. § 3.951.
   
The veteran is seeking an increased rating for an 
arteriovenous aneurysm of the right leg, and for the 
residuals of a shell fragment wounds to the lower 
extremities. 


A.  Arteriovenous aneurysm of the right leg 

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for evaluating 
disability due to arteriovenous aneurysm.  These new criteria 
became effective January 12, 1998.  

Where the law or regulation changes before conclusion of the 
appeal process, the version most favorable to the appellant 
applies, unless otherwise provided.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Because the RO has considered the 
veteran's claim under both the old and the new versions of 
the regulations, the Board may proceed to evaluate the claim 
under both standards.

Pursuant to the current provisions of Diagnostic Code 7113 
(the diagnostic code appropriate for rating a traumatic 
arteriovenous aneurysm), a 30 percent rating is warranted for 
arteriovenous fistula, traumatic, relative to either lower 
extremity, where edema or stasis dermatitis is present.  
Where the arteriovenous aneurysm of the lower extremity is 
associated with edema, stasis dermatitis, and either 
ulceration or cellulitis, a 50 percent evaluation is 
appropriate.  Higher ratings are possible when related 
symptomatology includes an enlarged heart, wide pulse 
pressure, and tachycardia (which would warrant a 60 percent 
rating), or when there is high output heart failure (which 
would warrant a 100 percent rating).  See 38 C.F.R. § 4.104, 
Diagnostic Code 7113 (2000).   

Under the provisions of Diagnostic Code 7113 that were in 
effect prior to January 12, 1998, a 30 percent evaluation is 
applicable where the veteran's arteriovenous aneurysm is in 
the lower extremity and causes definite vascular symptoms.  A 
50 percent evaluation, the next higher for an arteriovenous 
aneurysm, is warranted where the veteran's arteriovenous 
aneurysm of the lower leg causes marked vascular symptoms.  
Higher ratings (with a minimum rating of 60 percent), are 
warranted when there is cardiac involvement.  See 38 C.F.R. § 
4.104, Diagnostic Code 7113 (1997).

As will be explained below, the Board finds that the 
veteran's service-connected arteriovenous aneurysm of the 
right leg does not warrant an increased rating under either 
the prior or the current rating criteria.  

Based on the latest medical reports, including the report of 
a private femoral arteriography performed in April 1999, 
there is no current evidence of an arteriovenous fistula or 
aneurysm in either lower extremity.  The diagnosis on the 
April 1999 report was bilateral peripheral vascular occlusive 
disease of the lower extremities.  On January 1999 VA 
examination of the veins and arteries, the diagnoses 
pertaining to the right lower extremity were: deep venous 
insufficiency in the common femoral, the superficial femoral, 
and the popliteal veins; superficial venous insufficiency of 
the greater saphenous vein; arteriosclerotic arterial 
occlusive disease, femoral, iliac, post tibial, and dorsalis 
pedis; and moderate to severe distal ischemia.  While the 
veteran's arteriovenous aneurysm of the right leg is not 
apparent on any recent examination, the Board notes that the 
veteran's 30 percent disability rating has been in effect 
since 1967 and will not be reduced.  See 38 U.S.C.A. § 110; 
38 C.F.R. § 3.951.  

Review of the evidence of record reveals some findings of 
edema on VA examination in January 1999.  That examination, 
however, revealed no findings of stasis dermatitis, 
ulceration or cellulitis.  Additionally, there is no evidence 
on file to indicate that the veteran has an enlarged heart, 
wide pulse pressure, tachycardia, or high output heart 
failure related to his service-connected arteriovenous 
aneurysm of the right leg.  The record reflects that the 
veteran had a normal EKG (September 1994) and VA chest X-rays 
(taken in September 1994) indicate that the veteran did not 
have an enlarged heart.  Most recently, in April 1999, a VA 
staff physician noted that the veteran had a history of an 
arteriovenous fistula or aneurysm with no current evidence of 
such.  The Board finds it pertinent that this physician 
essentially found that the veteran's vascular problems in the 
lower extremities are related to non-service-connected 
disorders and not to his arteriovenous aneurysm of the right 
leg.  Specifically, the VA physician opined that the 
veteran's deep venous insufficiency and arteriosclerotic 
arterial occlusive disease were related to the veteran's 
farming activities of prolonged standing and lifting heavy 
objects as well as to the atherosclerotic process, rather 
than due to the arteriovenous fistula.  The VA physician also 
found that heart disease could not be attributed to an 
aneurysm since no aneurysm or fistula is found presently, and 
since the veteran's prior EKG and chest X-rays detected no 
heart disease.  

While the veteran has asserted that he has cardiac problems 
due to his arteriovenous aneurysm of the right leg, the 
evidence in the VA medical records on file does not show this 
to be the case.  In addition to the April 1999 VA medical 
opinion noted above which showed no relation between any 
cardiac problem and arteriovenous aneurysm of the right leg, 
the Board finds that prior VA medical evidence of record also 
points to this conclusion.  Specifically, no cardiac problems 
were noted on VA examination in April 1989 and October 1997, 
and the veteran had a normal EKG and chest X-ray in September 
1994.

Without medical evidence that the veteran's arteriovenous 
aneurysm of the right leg caused related symptoms including 
stasis dermatitis, ulceration, cellulitis, an enlarged heart, 
wide pulse pressure, tachycardia, high output heart failure, 
cardiac involvement, or marked vascular symptoms, an 
evaluation in excess of the current 30 percent rating is not 
warranted under either the prior or the current rating 
criteria. 

Accordingly, the Board concludes that an increased rating for 
arteriovenous aneurysm of the right leg is not warranted. 

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Although the Board sympathizes with the veteran's 
difficulties due to his history of arteriovenous aneurysm of 
the right leg, the Board is constrained to abide by VA 
regulations.  In light of the above, the Board finds that the 
preponderance of the evidence is against his claim for a 
higher rating for arteriovenous aneurysm of the right leg. 


B.  The residuals of a shell fragment wounds to the lower 
extremities. 
 
Historically, the Board notes that the available service 
medical records show that in May 1945 the veteran sustained 
multiple penetrating shell fragment wounds to the lower 
extremities, and that the wounds were debrided, treated with 
sulfa crystals, and bandaged.  The file does not contain many 
other medical records describing the initial nature and 
severity of the veteran's shell fragment wounds. 

Records of VA examinations in the 1940's show that the shell 
fragment wounds resulted in muscle injury and some nerve 
involvement manifested by hypoesthesia, but with no evidence 
of bone pathology seen on X-rays of either leg.  Recent VA 
examination records dated in 1997 and 1999 indicate that the 
shell fragment wound residuals do not include nerve problems 
in the lower extremities or any tender or unhealed scars.  

Therefore, despite the fact that the Court has permitted 
separate ratings to be assigned for the separate and distinct 
manifestations of the same injury (see Esteban v. Brown, 6 
Vet. App. 259 (1994)), evaluation of the veteran's service-
connected residuals of shell fragment wounds in this case 
must be based almost exclusively on the extent of disability 
due to muscle damage, since there is no current evidence of 
additional manifestations involving the bones, the nerves, or 
tender or unhealed scarring.

Recent medical records show that the veteran now has 
bilateral peripheral vascular occlusive disease of the lower 
extremities; however, this condition is not service connected 
and associated impairment may not be considered when rating 
the service-connected residuals of a shell fragment wounds to 
the lower extremities.  38 C.F.R. § 4.14.

The veteran's residuals of a shell fragment wound to the 
right lower extremity are currently evaluated as 20 percent 
disabling, the residuals of a shell fragment wound of the 
left lower extremity are currently evaluated as 10 percent 
disabling, and the residuals of a shell fragment wound to the 
right thigh are currently evaluated as 10 percent disabling.  
All three ratings have been in effect for more than 20 years 
and are therefore "protected" from reduction.  See 38 
U.S.C.A. § 110; 38 C.F.R. § 3.951.

The factors to be considered in evaluating residuals of a 
shrapnel wound are listed in 38 C.F.R. § 4.56.  Information 
in this regulation provides guidance only and is to be 
considered with all other factors in the individual case.  
Robertson v. Brown, 5 Vet. App. 70 (1993).

The introductory portion of the version of 38 C.F.R. § 4.56 
that has been in effect during the course of the veteran's 
appeal provides that: (a) an open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal; (b) a through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged; (c) for VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; and (d) under diagnostic codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe, 
or severe.

Under the governing regulation, 38 C.F.R. § 4.56, "slight" 
(insignificant) disability results from a simple wound of 
muscle without debridement, infection or effects of 
laceration.  The record must show a wound of slight severity 
or relatively brief treatment and return to duty, healing 
with good functional results, and no consistent complaint of 
the cardinal symptoms of muscle injury or painful residuals.  
Objective findings should include minimum scar and slight, if 
any, evidence of fascial defect or of atrophy or of impaired 
tonus.  There should be no significant impairment of function 
and no retained metallic fragments.  38 C.F.R. § 4.56.

Moderate disability of muscles is described as: (i) Type of 
injury: through and through or deep penetrating wound of 
short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection; (ii) 
History and complaint: service department record or other 
evidence of in-service treatment for the wound; record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of 
this section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles; (iii) Objective findings: entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue. Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56(d)(2) (2000).

Moderately severe disability of muscles is described as: (i) 
Type of injury: through and through or deep penetrating wound 
by small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring; (ii) History and 
complaint: service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound; record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements; (iii) Objective findings: 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups; indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side; tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment. 38 C.F.R. § 4.56(d)(3) 
(2000).

Severe disability of muscles is described as: (i) Type of 
injury: through and through or deep penetrating wound due to 
high- velocity missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding and scarring; 
(ii) History and complaint: service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound; record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements; (iii) 
Objective findings: ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track; 
palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area; muscles swell and harden 
abnormally in contraction; tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function. 
If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) Visible or 
measurable atrophy; (E) Adaptive contraction of an opposing 
group of muscles; (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.   38 C.F.R. § 4.56(d)(4) (2000).


i.  Residuals of a shell fragment wound 
to the right leg and knee with injury to 
MG XI
 
The veteran's service-connected residuals of a shell fragment 
wound to the right leg and knee with injury to MG XI are 
currently evaluated as 20 percent disabling under 38 C.F.R. § 
4.73, Diagnostic Code 5311, for moderately severe injury to 
MG XI, the muscles that function to provide propulsion in 
plantar flexion of the foot, stabilization of the arch, 
flexion of the toes, and flexion of the knee.  These muscles 
consist of the posterior and lateral crural muscles and 
muscles of the calf, that is, triceps surae (gastrocnemius 
and soleus), tibialis posterior, peroneus longus, peroneus 
brevis, flexor hallucis longus, flexor digitorum longus, 
popliteus, and plantaris.  Under Diagnostic Code 5311, a 
slight disability warrants a noncompensable rating, a 
moderate disability warrants a 10 percent rating, a 
moderately severe disability warrants a 20 percent rating, 
and a severe disability warrants a 30 percent rating.  

In order for an increased rating to be assigned, the veteran 
must be shown to have at least a severe injury to MG XI.  38 
C.F.R. § 4.73, Diagnostic Code 5311.  

As noted above, the file does not contain many medical 
records detailing the nature and severity of the veteran's 
initial shell fragment wounds in 1945.  Pertinent physical 
findings on VA examination in June 1949 included: a shrapnel 
wound scar, penetrating the lower half, posterior aspect 
right leg, measuring 2 by 2 centimeters in diameter, non-
painful and slightly adherent; muscle injury to MG XI 
(right), manifested by pain and weakness and difficulty of 
walking for a reasonable distance; nerve injury manifested by 
hypoesthesia of the right leg and foot; and no evidence of 
bone pathology seen on X-rays. 

More recent records regarding the residuals of shell fragment 
wounds to the right leg show: normal strength and non-tender 
scar formation without adhesions, and findings negative for 
tissue loss, tendon damage, evidence of pain, evidence of 
muscle hernia, or damage to bones, joints and nerves (October 
1997 VA examination of the muscles); negative paresthesias 
(October 1997 VA examination of the arteries and veins); no 
evidence of peripheral neuropathy (January 1999 VA 
examination of the peripheral nerves); and fair muscle 
strength in the right lower leg (January 1999 VA examination 
of the muscles).  Additional objective findings on the report 
of a January 1999 VA examination of the muscles included: 
non-tender, non-adherent, healed scar on the lateral aspect 
of the right knee; non-tender, non-depressed, healed scar on 
the medial aspect of the upper third of the right leg due to 
surgical removal of foreign bodies; and healed scar on the 
postero lateral aspect of the middle third of the right leg 
as a residual of a shell fragment wound with injury MG XI. 

While the absence of records from the time of the shell 
fragment wound prevent the finding that the veteran's injury 
to the mid-portion of the right leg was not a through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, 
subsequent records clearly reveal that the residuals of the 
shell fragment wound do not include shattering bone fracture 
or open comminuted fracture with extensive debridement, 
prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  Furthermore, the most 
recent objective findings do not include ragged, depressed 
and adherent scars indicating wide damage to muscle groups in 
missile track, nor do they show a loss of deep fascia or 
muscle substance, or soft flabby muscles in wound area or 
muscles that swell and harden abnormally in contraction.  
Additionally, as noted below, tests of strength, endurance, 
or coordinated movements compared with the corresponding 
muscles of the uninjured side do not indicate severe 
impairment of function.  

The Board is aware that the file contains X-ray evidence of 
minute multiple scattered foreign bodies which could indicate 
intermuscular trauma and explosive effect of the missile.  
Despite this finding, other signs of severe muscle disability 
are not present.  There is no adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  Furthermore, a January 1999 examination of the 
peripheral nerves did not reveal any peripheral neuropathy.  
Additionally, there was no visible or measurable atrophy, 
adaptive contraction of an opposing group of muscles, atrophy 
of muscle groups not in the track of the missile, or 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  See 38 C.F.R. § 4.56(d)(4) (2000).

Without these findings, which are identified in 38 C.F.R. § 
4.56(d)(4) as evidence of severe muscle disability, a higher 
rating is not possible for the veteran's residuals of a shell 
fragment wound to the right leg and knee with injury to MG XI 
under Diagnostic Code 5311.

The Board also notes that while the veteran's service-
connected residuals of a shell fragment wound to the right 
leg and knee have left the veteran with complaints of pain in 
both legs and with increased pain when walking or standing 
for long periods of time and on cold days, the objective 
findings on the recent VA examinations in 1997 and 1999 were 
not severe enough for a higher rating under either the 
provisions for rating injuries to muscle groups or the 
provisions for rating loss of range of motion.  See DeLuca, 
supra.  

On VA examination in January 1999, muscle strength was noted 
to be fair in the right lower leg.  It was reported that the 
injured muscle groups could move joints independently through 
useful range of motion, but with limitation due to pain.  On 
a February 1999 VA examination of the joints, it was noted 
that the veteran's subjective complaints included knee joint 
pain without locking or instability, no inflammatory 
arthritis, and no prior episodes of dislocation or recurrent 
subluxation.  The examiner noted that the veteran had a hard 
time walking during flare-ups, and that the condition limited 
his walking, climbing and long standing.  Physical 
examination revealed no edema or instability and no 
ankylosis.  Range of motion testing of the knees revealed 
flexion from 0-120 degrees on the right (and from 0-140 
degrees on the left).  Extension was reportedly full 
bilaterally.  [The Board notes that normal range of motion of 
the knee is depicted as from 0 to 140 degrees.  See 38 C.F.R. 
§ 4.71, Plate II]

With full extension and only 20 degrees less than full 
flexion, the veteran's range of motion of the right knee is 
not so severely reduced as to warrant an increased rating 
under the provisions discussed in the DeLuca case.  Absent 
findings that the veteran's shell fragment wound residuals 
result in more severe disability to the use and function of 
the right leg and knee, a higher rating under other 
Diagnostic Codes for rating impairment to the knee and loss 
of motion is not possible. 

In light of the above, the Board finds that the preponderance 
of the evidence is against the veteran's claim for a higher 
rating for the residuals of a shell fragment wound to the 
right leg and knee with injury to Muscle Group (MG) XI.  See 
Gilbert, supra.  Thus, an increased rating for the residuals 
of a shell fragment wound to the right leg and knee with 
injury to MG XI is not warranted.
 



ii.  Residuals of a shell fragment wound 
to the left leg with injury to MG XI 

The veteran is also currently receiving a 10 percent 
disability rating for residuals of a shell fragment wound of 
the left lower extremity under 38 C.F.R. § 4.73, Diagnostic 
Code 5311, for injury to MG XI.  As stated above, these are 
the muscles that function to provide propulsion in plantar 
flexion of the foot, stabilization of the arch, flexion of 
the toes, and flexion of the knee.  These muscles consist of 
the posterior and lateral crural muscles and muscles of the 
calf, that is, triceps surae (gastrocnemius and soleus), 
tibialis posterior, peroneus longus, peroneus brevis, flexor 
hallucis longus, flexor digitorum longus, popliteus, and 
plantaris.  Under Diagnostic Code 5311, a slight disability 
warrants a noncompensable rating, a moderate disability 
warrants a 10 percent rating, a moderately severe disability 
warrants a 20 percent rating, and a severe disability 
warrants a 30 percent rating.  

In order for an increased rating to be assigned for the 
disability to the left lower extremity, the veteran must be 
shown to have at least a moderately severe disability to MG 
XI.  38 C.F.R. § 4.73, Diagnostic Code 5311.

As noted above, the file does not contain many medical 
records detailing the nature and severity of the veteran's 
initial shell fragment wounds in 1945.  Pertinent physical 
findings on VA examination in June 1949 included: a shrapnel 
wound scar, penetrating entrance in the lower half, left leg, 
posterior aspect measuring 2 by 1.5 centimeters in diameter, 
which was non-painful and slightly adherent; muscle group 
injury to MG XI (left) manifested by pain, weakness and mild 
atrophy of the left leg; and nerve injury manifested by 
hypoesthesia of the left leg and foot.  X-rays revealed a 
densely radio opaque body measuring 3 by 4 millimeters in the 
soft tissues of the mid-portion of the left leg, and no 
evidence of bone pathology in either leg.  The diagnosis 
included: residuals, shrapnel wound, left leg; cicatrices 
non-painful, adherent and slightly depressed; injury to MG XI 
with pain, weakness of left lower extremity and also mild 
atrophy of the left lower extremity; and radio opaque foreign 
bodies found in soft tissues of the left leg, paralysis, 
partial, with hypoesthesia of both legs and feet.  X-rays 
revealed no evidence of bone pathology in either leg.

Medical findings on more recent records appear to indicate 
that the residuals of the shell fragment wound to the 
veteran's left leg are no longer as severe as they were in 
the 1940's.  The Board notes that recent examinations have 
shown: normal strength and non-tender scar formation without 
adhesions, and findings negative for tissue loss, tendon 
damage, evidence of pain, evidence of muscle hernia, or 
damage to bones, joints and nerves (October 1997 VA 
examination of the muscles); negative paresthesias (October 
1997 VA examination of the arteries and veins); no evidence 
of peripheral neuropathy (January 1999 VA examination of the 
peripheral nerves); X-ray evidence of metallic foreign bodies 
in the soft tissue of the left lower leg (January 1999 
examination of the feet), and fair muscle strength in the 
left lower leg (January 1999 VA examination of the muscles).  
Additional objective findings on the report of a January 1999 
VA examination of the muscles included a non-tender, non-
depressed healed scar on the middle third of the left leg as 
a residual of a shell fragment wound, with injury to MG XI.

Although the lack of early records precludes any finding as 
to whether the shell fragment wound was a through and through 
or deep penetrating wound, the evidence of record does show 
the veteran underwent some debridement.  Subsequent records 
contain no indication that the shell fragment wound involved 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  The Board notes that the veteran has 
had complaints of pain and weakness in the left leg muscles 
on walking or standing for long periods.  Although objective 
findings on recent examinations included muscle strength 
described as normal (1997) or fair (1999), and healed 
entrance scars, the residuals of shell fragment wound to the 
left leg do not appear to include objective findings of 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Without these findings, which are identified in 
38 C.F.R. § 4.56(d)(3) as evidence of moderately severe 
muscle disability, a higher rating is not possible for the 
veteran's residuals of a shell fragment wound to the left leg 
with injury to MG XI under Diagnostic Code 5311.

As noted above with regard to the shell fragment wound 
residuals on the right leg, the Board is cognizant of the 
fact that the veteran suffers a disability of the left leg 
due to inservice shell fragment wounds.  The objective 
findings on the recent VA examinations in 1997 and 1999, 
however, are not severe enough for a higher rating under 
either the provisions for rating injuries to muscle groups or 
the provisions for rating loss of range of motion.  See 
DeLuca, supra.  

On VA examination in January 1999, muscle strength was noted 
to be fair in the left lower leg.  It was reported that the 
injured muscle groups could move joints independently through 
useful range of motion, but with limitation due to pain.  On 
a February 1999 VA examination of the joints, it was noted 
that the veteran's subjective complaints included knee joint 
pain without locking or instability, no inflammatory 
arthritis, and no prior episodes of dislocation or recurrent 
subluxation.  The examiner noted that the veteran had a hard 
time walking during flare-ups, and that the condition limited 
his walking, climbing and long standing.  Physical 
examination revealed no edema or instability and no 
ankylosis.  Range of motion testing of the left knee revealed 
flexion from 0 to 140 degrees and full extension.  

Without additional disability, the veteran's range of motion 
of the left knee is not so severely reduced as to warrant an 
increased rating under the provisions discussed in the DeLuca 
case.  Absent findings that the veteran's shell fragment 
wound residuals result in moderately severe disability to the 
use and function of the left leg, a higher rating under other 
Diagnostic Codes for rating impairment to the knee and loss 
of motion is not possible. 

As such, the preponderance of the evidence is against the 
veteran's claim for a higher rating for the residuals of a 
shell fragment wound to the left leg with injury to Muscle 
Group (MG) XI.  See Gilbert, supra.  Thus, an increased 
rating for the residuals of a shell fragment wound to the 
left leg with injury to MG XI is not warranted.


iii.  Residuals of a shell fragment wound 
to the right thigh with injury to MG XIII 

The veteran's residual disability from a shell fragment wound 
to the right thigh, MG XIII, is currently evaluated as 10 
percent disabling under the criteria for impairment of that 
muscle group.  The functions affected by MG XIII include 
extension of the hip and flexion of the knee; outward and 
inward rotation of flexed knee; acting with rectus femoris 
and sartorius synchronizing simultaneous flexion of hip and 
knee and extension of hip and knee by belt-over-pulley action 
at knee joint.  It involves the posterior thigh group, and 
the hamstring complex of two-joint muscles: (1) biceps 
femoris; (2) semimembranosus; and (3) semitendinosus.  
Moderate disability of MG XIII is assigned a 10 percent 
disability rating.  Moderately severe disability of MG XIII 
is assigned a 30 percent disability rating.  Severe 
disability of MG XIII warrants a 40 percent disability 
rating.  38 C.F.R. § 4.73, Diagnostic Code 5313 (2000).

In order for an increased rating to be assigned, the veteran 
must be shown to have at least a moderately severe injury to 
MG XIII.  38 C.F.R. § 4.73, Diagnostic Code 5313.

Historically, records reveal that in May 1945 the veteran 
sustained multiple penetrating shell fragment wounds to the 
lateral aspect of the upper third of the right leg.  
Pertinent physical findings on VA examination in June 1949 
included a shrapnel wound scar, measuring 3 by 2 centimeters 
in diameter that was illustrative of a penetrating entrance 
wound in the upper third of the lateral aspect of the right 
leg.  At the time, the scar was reportedly non-painful, 
adherent and slightly depressed.  X-rays revealed a densely 
radio opaque foreign body measuring 7 by 10 millimeters in 
the soft tissues of the upper third of the right leg, and no 
evidence of bone pathology in either leg.  Subsequent VA 
records show that additional metallic foreign bodies were 
removed from the veteran's right thigh in 1956.

Recent records regarding the residuals of shell fragment 
wounds to the right thigh  show: normal strength and non-
tender scar formation without adhesions, and findings that 
were negative for tissue loss, tendon damage, evidence of 
pain, evidence of muscle hernia, or damage to bones, joints 
and nerves (October 1997 VA examination of the muscles); 
negative paresthesias (October 1997 VA examination of the 
arteries and veins); metallic foreign bodies seen in the soft 
tissue of the posterior thigh group of the right femur, with 
range of motion of the hips from 0 to 125 degrees flexion and 
from 0 to 45 degrees abduction (October 1997 VA examination 
of the joints); no evidence of peripheral neuropathy (January 
1999 VA examination of the peripheral nerves); tissue loss in 
MG XIII without adhesions, tendon damage, or herniation 
(January 1999 VA examination of the muscles).  Additional 
objective findings on the report of a January 1999 VA 
examination of the muscles included a non-tender, non-
adherent, healed scar on the posterior aspect of the lower 
third of the right thigh measuring 11/2 by 2 centimeters in 
diameter.

The Board finds that these complaints and findings regarding 
the residuals of a shell fragment wound to the right thigh 
with injury to MG XIII more closely approximate the criteria 
for a moderate muscle disability as described in 38 C.F.R. § 
4.56.  

While the veteran's shrapnel wound of the right thigh was a 
penetrating wound requiring debridement, which is 
contemplated by a moderately severe muscle injury, the 
available historical evidence does not show that his wound 
involved prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  Additionally, the records do not 
show that the veteran was hospitalized for a prolonged 
period, that there was a consistent record of complaint of 
the cardinal symptoms of muscle wounds, or that he was unable 
to keep up with work requirements following service.  
Moreover, there are no objective findings of indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscle compared with the sound side, as 
would be needed for a determination that this is a moderately 
severe muscle disability. 

Without those findings, which are identified in 38 C.F.R. § 
4.56(d)(3) as evidence of a moderately severe muscle 
disability, a higher rating is not possible for the veteran's 
residuals of a shell fragment wound to the right thigh with 
injury to MG XIII under Diagnostic Code 5313.

While the current objective evidence does include some tissue 
loss to MG XIII, (without adhesions, tendon damage, or 
herniation), this finding is not inconsistent with the 
objective findings for moderate disability of muscles (shown 
at 38 C.F.R. § 4.56(d)(2)(iii)), which include some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.

Accordingly, the Board finds that the residuals of a shell 
fragment wound to the right thigh with injury to MG XIII are 
properly rated as 10 percent disabling under Diagnostic Code 
5313.

The Board also notes that while the veteran's service-
connected residuals of a shell fragment wound to the right 
thigh with injury to MG XIII have left the veteran with 
complaints of increased pain when walking or standing for 
long periods of time and on cold days, the objective findings 
on the recent VA examinations in 1997 and 1999 were not 
severe enough for a higher rating under either the provisions 
for rating injuries to muscle groups or the provisions for 
rating loss of range of motion.  See DeLuca, supra.  

On VA examination in January 1999, it was reported that the 
injured muscle groups could move joints independently through 
useful range of motion, but with limitation due to pain.  On 
a February 1999 VA examination of the joints, it was noted 
that the veteran's subjective complaints included hip joint 
pain without locking or instability, no inflammatory 
arthritis, and no prior episodes of dislocation or recurrent 
subluxation.  The examiner noted that the veteran had a hard 
time walking during flare-ups, and that the condition limited 
his walking, climbing and long standing.  Physical 
examination revealed no edema or instability and no 
ankylosis.  Range of motion testing of the right hip 
revealed: flexion from 0 to 110 degrees; extension from 0-20 
degrees; adduction from 0-20 degrees; and abduction from 0-35 
degrees.  The diagnosis was residual of shell fragment wound 
right thigh with injury to MG XIII.

With only slightly diminished flexion, extension, adduction, 
and abduction, the range of motion of the veteran's right hip 
is not so severely reduced as to warrant an increased rating 
under the provisions discussed in the DeLuca case.  Absent 
findings that the veteran's shell fragment wound residuals 
result in more severe disability to the use and function of 
the right hip and thigh, a higher rating under other 
Diagnostic Codes for rating impairment to the hip and loss of 
motion is not possible.  See Esteban, supra. 

In light of the above, the Board finds that the preponderance 
of the evidence is against the veteran's claim for a higher 
rating for the residuals of a shell fragment wound to the 
right thigh with injury to MG XIII.  See Gilbert, supra.  
Thus, an increased rating for the residuals of a shell 
fragment wound to the right thigh with injury to MG XIII is 
not warranted.


ORDER

An increase in a 30 percent rating for arteriovenous aneurysm 
of the right leg is denied.

An increase in a 20 percent rating for the residuals of a 
shell fragment wound to the right leg and knee with injury to 
MG XI is denied.


An increase in a 10 percent rating for the residuals of a 
shell fragment wound to the left leg with injury to MG XI is 
denied.

An increase in a 10 percent rating for the residuals of a 
shell fragment wound to the right thigh with injury to MG 
XIII is denied. 



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

